Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2. The “After Final Response” filed on June 15, 2022 has been received and made of record. In response to Final Office Action mailed on March 16, 2022, applicants amended claims 1, 8, 10, and 12 of which claim 1 is independent claim. Claims 3-5, 9, 11, and 13-18 are maintained. Applicants cancelled claim 7 after the Final Office Action. Claims 2 and 6 are cancelled as before the Final Office Action. NO claim has been added as new claim after the Final Office Action. Therefore, claims 1, 3-5, and 8-18 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1, 3-5 and 8-18 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:

Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the limitations/features, ”------; an extension pattern disposed in the device hole to be connected to the barrier wall pattern, the extension pattern comprising a first extension pattern connected to the first barrier wall pattern, and a second extension pattern connected to the second barrier wall pattern; and a first dummy pattern extending between the first barrier wall pattern and the second extension pattern or between the second barrier wall pattern and the first extension pattern, wherein the first barrier wall pattern comprises a pair of first barrier patterns facing each other with the device hole interposed therebetween, and the pair of first barrier patterns are electrically separated from each other; and the second barrier wall pattern comprises a pair of second barrier patterns facing each other with the device hole interposed therebetween, and the pair of second barrier patterns are electrically separated from each other(figs.1&3 and Para 65-78 Specification submitted on April 14, 2021)” with all other limitations cited in independent claim 1.

[SEO et al.(US 2020/0159369 A1) teaches a touch sensor (electronic device that detects an external input, Para-2), comprising: sensing electrodes formed on the substrate layer (BS, fig.3A, Para-126), the sensing electrodes comprising first sensing electrodes(TE1 or TE2, fig.3C) arranged in a first direction parallel(DR1 or DR2) to a top surface of the substrate layer(BS, fig.3C) and second sensing electrodes(TE2 or TE1)  arranged along a second direction(DR2 or DR1) parallel to the top surface of the substrate layer(BS), the first direction and the second direction intersecting each other(fig.3A); at least one device hole(MH, HA, figs.5A&5B; 9A&9B; 11A&11B) penetrating through at least one of the sensing electrodes(figs.5A-12C); a barrier wall pattern formed along a periphery of the device hole, the barrier wall pattern comprising a first barrier wall pattern(SP1C or SP2C, figs.5A&5B; SP1CC or SP2CC figs.9A&9B) in contact with a first sensing electrode(TE1 or TE2) around the device hole(MH) of the first sensing electrodes(TE1 or TE2); and a second barrier wall pattern(SP2C or SP1C, figs.5A& 5B; SP2CC or SP1CC, figs.9A&9B) in contact with a second sensing electrode(TE2 or TE1) around the device hole(MH) of the second sensing electrodes(TE2 or TE1); and an extension pattern(BL1 or BL2, figs.5A&5B; L11, L12, L13 or L21, L22, L23, figs.9A&9B) disposed in the device hole to be connected to the barrier wall pattern(SP1C or SP2C; SP1CC or SP2CC), the extension pattern comprising a first extension pattern connected to the first barrier wall pattern, and a second extension pattern connected to the second barrier wall pattern(figs.5A&5B or 9A&9B), 
wherein the first barrier wall pattern comprises a pair of first barrier patterns facing each other with the device hole interposed therebetween, and the pair of first barrier patterns are electrically separated from each other (figs.5A&9B); and the second barrier wall pattern comprises a pair of second barrier patterns facing each other with the device hole interposed therebetween, and the pair of second barrier patterns are electrically separated from each other (figs.5A&9A&9B).

On the other hand, CHOI et al.(US 2019/0079622 A1) teaches  a touch sensor and image display device, wherein the sensing electrodes include a transparent conductive oxide(Para-51, 53), and the barrier wall pattern and the extension pattern include a metal or an alloy(Para-52, 71)].

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.

Claims 3-5, and 8-18 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692